Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered December 2, 1988, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having previously failed to seek to withdraw his plea of guilty, the defendant may not now, on appeal, attempt to do so for the first time (see, People v Pellegrino, 60 NY2d 636). In any event, we find that the plea was knowingly, intelligently, and voluntarily offered (see, People v Harris, 61 NY2d 9) during an allocution in which the defendant admitted his guilt to the instant burglary. Moreover, the restitution imposed by the court was consented to by the defendant and was in satisfaction of other criminal charges (Penal Law § 60.27 [4]). Finally, the sentence imposed, which was the minimum allow*816able under the circumstances, was agreed upon by the defendant as part of his plea and thus may not be challenged as excessive (People v Kazepis, 101 AD2d 816).
Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.